Filed 9/30/15 P. v. Storey CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065025

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD240241)

DONTAZE A. STOREY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Peter C.

Deddeh, Judge. Affirmed.

         Robert E. Boyce, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, Barry Carlton and Seth M.

Friedman, Deputy Attorneys General, for Plaintiff and Respondent.
       A jury convicted defendant of 19 counts of sexually abusing two of his daughters

(V.S. and I.S.) when they were minors (Pen. Code, § 288, subd. (a)),1 and two counts of

failing to register as a sex offender based on prior convictions for sexually abusing

another daughter (E.S.) (§§ 290.013, subds. (a)-(b), 290.018, subd. (b)). The jury

deadlocked on four counts based on defendant's alleged sexual abuse of a fourth daughter

(K.S.). The trial court sentenced defendant to an indeterminate term of 185 years to life,

and a consecutive determinate term of 40 years. On appeal, defendant asserts the trial

court erred by (1) limiting his ability to rebut the prosecution's introduction of his prior

convictions as propensity evidence under Evidence Code section 1108; (2) instructing the

jury, in the context of evaluating a defense expert's opinions, not to consider I.S.'s pretrial

forensic interviews for their truth, even though the interviews were separately admitted

for their truth under an applicable hearsay exception; and (3) resolving a factual dispute

regarding the trigger date for an extended statute of limitations applicable to defendant's

sexual abuse of V.S. in 1988. For reasons we shall explain, we reject these contentions

and affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In 1995, defendant was convicted of three counts of committing lewd acts on his

daughter, E.S., between June 1992 and June 1993, when she was between three and four

years old. The court sentenced defendant to 10 years in prison. He was released in 2000.




1      Unspecified statutory references are to the Penal Code.
                                               2
       In 2012, defendant was charged with 23 counts of sexually abusing three of his

other daughters. Seventeen of those counts arose from defendant's sexual abuse of his

daughter V.S. in 1988, when she was 13; two arose from his sexual abuse of his daughter

I.S. between 2004 and 2011, when she was seven or younger; and four arose from his

alleged sexual abuse of his daughter K.S. between 2006 and 2011, when she was five or

younger.

             Defendant's Sexual Abuse of V.S. in 1988 (Counts 7 through 23)

       Defendant's daughter, V.S., was born in 1974. Her mother left with her when she

was six months old, so V.S. first met defendant at age 11 and they began a father-

daughter relationship. During a visit to his home when V.S. was around 11 or 12 years

old, defendant tried to touch her vaginal area while she was falling asleep on the couch.

V.S. was shocked and moved away, but neither said anything. They continued to have a

father-daughter relationship, and there was no further inappropriate touching until V.S.

was 13.

       V.S.'s mother suffered from mental health issues and was physically and verbally

abusive to her. When V.S. was 13, her mother threw a glass mayonnaise jar at her head,

but missed. This prompted V.S. to move in with defendant and his then-wife, Esther,

who was pregnant with defendant's daughter, E.S.

       Defendant began sexually abusing V.S. as soon as she moved in. The first

incident occurred when defendant touched V.S.'s vagina while she was sleeping in her

bed. V.S. told him it made her angry, but defendant responded, "You're not angry



                                             3
because I'm touching you. You're angry because you like it." This confused and shamed

V.S.

       After the first incident, defendant continuously abused V.S. in his work van.

Every day, he touched V.S.'s vagina and performed oral sex on her.2 Defendant had V.S.

perform oral sex on him a few times. They drank beer and smoked marijuana together.

       When V.S. turned 14, defendant's abuse of her escalated to daily sexual

intercourse.

       Esther noticed unusual behavior between defendant and V.S. One night she found

defendant kneeling over V.S.'s bed while he was wearing only bikini brief underwear.

Esther also saw V.S. sit on defendant's lap while one or both of them were in their

underwear. Defendant told Esther he thought a father should "have" his girls before they

married or had relationships with anyone else. In early 1989, defendant and Esther

separated.

       After the separation, V.S. lived with defendant in various locations. When they

lived with defendant's girlfriend, Karen Spearman, she noticed inappropriate behavior.

Defendant and V.S. walked around naked in front of each other. On one occasion,

defendant entered the bathroom naked while V.S. was showering and shut the door.

Another time, when Spearman came home and found defendant and V.S. naked,

defendant explained he was cuddling V.S. in bed.



2      Defendant performed oral sex on V.S. in the van during a recess in custody
proceedings with V.S.'s mother and almost missed the hearing. He was awarded custody
of V.S.
                                            4
       Later, when defendant and V.S. no longer lived with Spearman, defendant's then

16- or 17-year-old niece stayed with them for about six months. V.S. and the niece

shared a bedroom, but V.S. slept in defendant's room every night. The niece walked in

on defendant and V.S. having sex one morning. Defendant offered the niece money to

have sex with him, but she declined and promptly moved out.

       Defendant's sexual relationship with V.S. continued until she was 20 years old. It

ended in 1995 when defendant was convicted of sexually abusing E.S. and became

incarcerated.3 Defendant tried to resume a sexual relationship with V.S. when he was

released from prison in 2000, but V.S. refused.

       V.S. never told anybody about defendant's sexual abuse while it was happening.

Defendant told her that if she ever told anyone, he would deny it and then she would have

no one to look out for her or love her. It was not until 2005, when V.S. watched an

episode of Oprah, that she realized how wrong defendant's conduct was. V.S. became

worried for defendant's other daughters, so she called child protective services (CPS).

CPS was unable to take action because V.S. did not know defendant's whereabouts.

       In 2011, V.S. learned defendant stood accused of sexually abusing two of his other

daughters, I.S. and K.S.4 To support those claims, V.S. wrote a letter to the court



3       During the 1995 trial, V.S. denied that defendant ever sexually abused her. She
later explained she was lying then because she was ashamed and would have nowhere to
go if defendant were taken away from her.

4      We discuss defendant's abuse of I.S. below. However, because the jury
deadlocked on the counts relating to K.S. and there are no issues regarding K.S. raised in
this appeal, we do not discuss defendant's alleged sexual abuse of her.
                                             5
regarding defendant's abuse of her. The police received the letter and contacted V.S. In

November 2011, V.S. met with Detective Daniel Burow and gave a detailed statement of

defendant's abuse of her from the age of 13 forward. She later said defendant video

recorded some of their sexual encounters and that she buried the videotapes when

defendant went to prison in 1995. She led police to the videotapes. A clip from one was

played for the jury, and V.S. testified it depicted defendant having sex with her.

                    Defendant's Sexual Abuse of I.S. (Counts 5 and 6)

       Defendant met C.S. in 2000 and married her a few years later. In December 2004,

C.S. gave birth to defendant's daughter, I.S. I.S. is developmentally delayed and has

difficulty processing information. In October 2006, C.S. gave birth to another of

defendant's daughters, K.S. K.S. is developmentally delayed and physically disabled.

       In August 2011, I.S. told C.S. she had put a heart-shaped rock in her vagina. C.S.

took I.S. to the children's hospital, where a pediatric surgeon removed the rock.

       A few weeks later, I.S.'s maternal aunt talked to I.S. at a family birthday party.

Regarding the rock, I.S. told her aunt, " 'My daddy did it.' " I.S. also wanted her aunt to

"[s]tay in [I.S.'s] room with [her] at nighttime, because [her] dad comes in at nighttime."

Later, I.S. told her aunt she was scared because defendant "touches [her]" and "put tape

on [her] mouth and rubbed [her] leg." The aunt called CPS.

       In October 2011, CPS alerted the police, who, in turn, scheduled an examination

of I.S. Dr. Joyce Adams, a specialist in pediatric sexual abuse cases, examined I.S.

Adams found multiple healed tears in I.S.'s hymen, as well as a genital wart. This

suggested sexual abuse.

                                              6
       I.S. underwent a four-part forensic interview with Laurie Fortin, a licensed clinical

social worker who specializes in child sexual abuse. During the interviews, I.S. denied

defendant touched her inappropriately. However, at the preliminary hearing, I.S. testified

defendant "touched her private part with his private part."

       I.S. testified at trial that defendant repeatedly touched her vagina with his penis.

He told her not to tell anyone, and she feared that if she did she would end up in foster

care or defendant would whip her (he whipped her with a belt when she wet the bed).

                     Defendant's Failure To Register as a Sex Offender

       As a result of his 1995 convictions for sexually abusing E.S., defendant was

required to register annually with law enforcement within five working days of his

birthday or upon a change of residence. (§§ 290, 290.012, 290.013.) In April 2011,

defendant timely registered his address as the apartment he shared with C.S., I.S., and

K.S. Defendant stopped living in that apartment in October 2011, and began living in

space belonging to the Association of Black Contractors in late 2011 or early 2012. As

of April 2012, defendant had not notified law enforcement of his change in residence.

                                 Jury Verdict and Sentencing

       Defendant was charged with 23 counts of committing a lewd or lascivious act on

his minor daughters (§ 288, subd. (a)) and two counts of failing to register as a sex

offender (§§ 290.013, subds. (a)-(b), 290.018, subd. (b)). Counts 1 through 4 related to

defendant's alleged sexual abuse of K.S.; counts 5 and 6 related to his sexual abuse of

I.S.; counts 7 through 23 related to his sexual abuse of V.S. in 1988; and counts 24 and

25 related to his failure to register as a sex offender.

                                               7
       As to counts 1 through 6, the information specially alleged that defendant was

previously convicted of violating section 288, subdivision (a) (§ 667.61, subds. (a), (c) &

(d)), that there were multiple victims (§ 667.61, subds. (b), (c) & (e)), and that defendant

engaged in substantial sexual conduct with the victims (§ 1203.066, subd. (a)(8)). The

information further alleged that counts 7 through 23 were timely filed. (§ 803, subd. (f)).

Finally, the information alleged defendant had three prior serious felony convictions

(§§ 667, subd. (a)(1), 668, 1192.7, subd. (c)) and three prior strike convictions (§§ 667,

subds. (b)-(i), 668, 1170.12).

       The jury deadlocked on counts 1 through 4, but returned guilty verdicts on all the

remaining counts and found true the associated special allegations. Defendant admitted

the prior conviction allegations were true. The trial court sentenced defendant to an

indeterminate term of 185 years to life, and a consecutive determinate term of 40 years.

                                       DISCUSSION

                                              I.

          EXCLUSION OF EVIDENCE TO REBUT PROPENSITY EVIDENCE

       The trial court allowed the prosecutor to admit defendant's 1995 convictions for

sexually abusing E.S. as propensity evidence under Evidence Code section 1108,

subdivision (a).5 Defendant sought to rebut this evidence with "evidence and testimony



5      Evidence Code section 1108, subdivision (a) provides: "In a criminal action in
which the defendant is accused of a sexual offense, evidence of the defendant's
commission of another sexual offense or offenses is not made inadmissible by [Evidence
Code] Section 1101, if the evidence is not inadmissible pursuant to [Evidence Code]
Section 352."
                                              8
through CPS, a city attorney and [V.S.] that [E.S.] [subsequently] told them she was not

molested and her grandmother planted and suggested the accusations of molest." The

trial court barred defendant's evidence. Defendant concedes his prior conviction was

properly admitted as propensity evidence, but contends the trial court's exclusion of his

rebuttal evidence violated his Fifth, Sixth, and Fourteenth Amendment rights to

compulsory process, cross-examination, and due process. We are not persuaded.

A.     Proceedings Below

       Before trial, the prosecutor identified certain propensity evidence she intended to

introduce at trial. That evidence included defendant's 1995 convictions for sexually

abusing E.S. The prosecutor explained that as a matter of efficiency, she planned to

introduce just the certified convictions without any live testimony from witnesses about

the circumstances of the convictions.

       Defense counsel opposed this approach. She acknowledged "the certified records

of conviction would certainly show [E.S.] was molested," but argued E.S. later admitted

to others she was coerced into falsely saying defendant had sexually abused her.

Therefore, defense counsel argued that if the convictions were admitted, she should be

able to "impeach" them. However, because she could not locate E.S., she indicated she

would impeach the conviction with the testimony of those to whom E.S. supposedly

recanted, even though counsel acknowledged "[i]t's not quite proper with me attacking

the conviction with hearsay . . . ." Defense counsel acknowledged her approach would

require "a trial within a trial" that would consume "at least" two weeks of trial time.



                                              9
       The trial court ruled the convictions were admissible and found that defendant's

purported impeachment evidence was irrelevant because it would not change the fact of

the fully litigated convictions. The trial court further excluded defendant's evidence as

unduly time-consuming under Evidence Code section 352.6 Nevertheless, if defendant

were to testify at trial, the trial court would allow him to deny that he sexually abused

E.S. and to claim that she was lying about having been sexually abused.

       Defendant later renewed his request to attack the convictions with hearsay

testimony that E.S. denied she was sexually abused. The trial court confirmed its prior

ruling, declining to "hav[e] a little mini Jerry Springer Show" that explored the family

dynamics that might have led E.S. to tell different versions of her story to different

people at different times. The court clarified it would allow defendant to also oppose the

propensity evidence with testimony of "somebody of a similar age" of his victims who

would state "I was with him during whatever the time period is, and he didn't try to

molest me."

       The impeachment issue arose during trial. On cross-examination, defense counsel

asked V.S. why, during defendant's prosecution for sexually abusing E.S., V.S.

supposedly lied by denying defendant had sexually abused her. The following exchange

occurred:

            "A. I really did not believe he molested my sister."


6     Evidence Code section 352 provides: "The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury."
                                             10
          "Q. You never saw anything that led you to believe that he did?"

          "A. No. And I did not want him to get in trouble for molesting my
          sister because I did—really I did not believe he molested her."

      V.S. then testified that she, E.S., and defendant "would hang out together" after

defendant was released from prison.

      On recross-examination, defense counsel tried to explore V.S.'s basis for believing

defendant's claim he had not sexually abused E.S.

          "Q.       Counsel asked you whether or not my client said things to
          you about [E.S.], and you believed them."

          "A.       During the time of the trial, about what was going on for
          the molestation of [E.S.], yes. I believed him."

          "Q.      And there are statements that [E.S.] made to you also that
          were consistent with what my client told you, correct?"

          "[Prosecutor]:    Objection, hearsay."

          "The Court:       Sustained."

          "[Defense counsel]:       There were reasons for you to believe what
          my client said relating to [E.S.], true?"

          "A.       During the trial of him molesting her?"

          "Q.       During and after."

          "[Prosecutor]:    Objection, speculation, relevance."

          "The Court:       Sustained."

          "[Defense counsel]:      You mentioned that there were statements
          that caused you—that my client made that you believed regarding
          the molestation of [E.S.], correct?"

          "A.       Yes."



                                            11
"Q.        There were other reasons for you to believe what he had
said to you, true?"

"A.       Yes."

"Q.       Those reasons came from [E.S.]; isn't that true?"

"[Prosecutor]:    Objection, speculation."

"The Court:       Sustained."

"[Defense counsel]:      Your honor, may we go sidebar?"

"The Court:       No. Ask another question."

"[Defense counsel]:      There were reasons outside of what my
client told you that caused you to believe him; isn't that correct?"

"A.       During the case of the molestation of [E.S.], yes."

"Q.       And after, correct?"

"A.       And that—be specific of after."

"Q.        After he—well, we will say while he was in prison and
after he got out of prison there were things that were said to you that
caused you to continue to believe what my client had told you,
correct?"

"[Prosecutor]:    Objection, hearsay."

"[Defense counsel]:      I'm not asking for what was said."

"The Court:       Overruled. Her state of mind. Yes or no, after he
got out of prison?"

"The witness:     He got out of prison for a period of time, yes."

"The Court:       Okay. Ask another question."

"[Defense counsel]:   And those things that you heard did not
come from my client. They came from other people, correct?"

"[Prosecutor]:    Objection, hearsay, speculation."

"The Court:       Sustained. [¶] Ask another question."

                                  12
             "[Defense Counsel]:     It came from—"

             "The Court:      Let's go on—you can't ask that question, so let's go
             on to another topic, please."

             "[Defense counsel]:      I have nothing further."

          Defense counsel argued that V.S.'s testimony had opened the door for her to ask

about E.S.'s hearsay statements. The trial court disagreed and reaffirmed its earlier

ruling.

          Before defendant took the witness stand, his counsel again raised the impeachment

issue. The trial court reaffirmed its ruling under Evidence Code section 352, but

reiterated that defendant could deny that he sexually abused E.S. and clarified that

defendant could also argue E.S. would not have lived with him again (as she did) had

defendant truly sexually abused her.

          Defendant testified he did not molest E.S. or his other daughters. When

defendant's counsel asked him the circumstances under which E.S. came back into his life

after he served his prison sentence for sexually abusing her, defendant responded, "[E.S.]

confessed to me that she knew I had not—" The trial court sustained the prosecutor's

hearsay objection. When defendant's counsel asked him why he let E.S. move in with

him, he responded, "Because she had—because she had confessed that she knew I

didn't—" The trial court again sustained the prosecutor's hearsay objection.

          During closing argument, defense counsel argued V.S. knew defendant had not

sexually abused E.S. and would not have allowed her to live near defendant if he had.

Counsel elaborated:


                                              13
          "When [V.S.] was on the stand, ladies and gentlemen, it was very
          interesting to watch. She was asked questions whether or not my
          client had said something to her that caused her to believe him. She
          answered yes. And then I started asking her questions whether or
          not there was anything else, anything independent that caused her to
          believe him. There's a flurry of objections. But it comes out. There
          was something independent that caused her to believe him.

          "And what was that one thing? Couldn't go there. The one thing
          independent was the fact that [E.S.], after she was 13 years old and
          her mother had abused her—her grandmother had abused her for so
          long and she ran away from home, she came to him and she
          confessed to him exactly what had happened, that her grandmother
          had forced her to say that he abused her for financial gain."

          "[Prosecutor]:    Objection."

          "The Court:       Sustained."

          "[Prosecutor]:    Motion to strike that entire argument."

          "The Court:       Right. Strike that."

          "[Prosecutor]:    No evidence of that."

          "The Court:       Disregard that."

          "[Defense counsel]:     A reasonable interpretation as to why [V.S.]
          and [E.S.] came back into his life, because he didn't do it."

       Later, during closing argument, defense counsel argued, without objection, "Why

would this man bring in his daughter that he molested, who actually sent him to prison in

1995, into his home if he was molesting his children? . . . A reasonable interpretation as

to why he would let [E.S.] come back into his home is because she confessed to him

nothing happened and he said, I forgive you."

B.     Relevant Law

       Evidence Code section 1108 sets forth an exception to the general rule against the

use of evidence of a defendant's misconduct apart from the charged offense to show a
                                               14
propensity to commit crimes. (People v. Robertson (2012) 208 Cal. App. 4th 965, 989-

990.) When a defendant is charged with a sex offense, Evidence Code section 1108

allows admission of evidence of other sex offenses to prove the defendant's disposition to

commit sex offenses, subject to the trial court's discretion to exclude the evidence under

Evidence Code section 352. (Evid. Code, § 1108, subd. (a); Robertson, at p. 990.)

Evidence Code section 1108 is premised on the recognition that sex offense propensity

evidence is critical in sex offense cases " 'given the serious and secretive nature of sex

crimes and the often resulting credibility contest at trial.' " (People v. Falsetta (1999) 21
Cal. 4th 903, 918.)

       Under Evidence Code section 1108, the prosecution must prove only by a

preponderance of the evidence that the defendant committed a prior sexual offense.

(People v. Lopez (2007) 156 Cal. App. 4th 1291, 1299.) Court records of the defendant's

prior conviction for a sex offense "may be offered to prove not only the fact of a

conviction, but the commission of the underlying offense." (People v. Duran (2002) 97
Cal. App. 4th 1448, 1461; see People v. Wesson (2006) 138 Cal. App. 4th 959, 967-968;

Evid. Code, § 452.5, subd. (b)(1) ["An official record of conviction . . . is admissible . . .

to prove the commission . . . of a criminal offense . . . ."].)

       "Under Evidence Code section 352, the trial court enjoys broad discretion in

assessing whether the probative value of particular evidence is outweighed by concerns

of undue prejudice, confusion or consumption of time." (People v. Rodrigues (1994)

8 Cal. 4th 1060, 1124.) "Where, as here, a discretionary power is statutorily vested in the

trial court, its exercise of that discretion 'must not be disturbed on appeal except on a

                                               15
showing that the court exercised its discretion in an arbitrary, capricious or patently

absurd manner that resulted in a manifest miscarriage of justice.' " (Id. at pp. 1124-1125.)

       "[A] state court's application of ordinary rules of evidence—including the rule

stated in Evidence Code section 352—generally does not infringe upon" a defendant's

"general right to offer a defense through the testimony of his or her witnesses." (People

v. Cornwell (2005) 37 Cal. 4th 50, 82, overruled on other grounds in People v. Doolin

(2009) 45 Cal. 4th 390, 421, fn. 22; People v. Fudge (1994) 7 Cal. 4th 1075, 1102-1103

["Although completely excluding evidence of an accused's defense theoretically could

rise to [the level of impermissibly infringing on a defendant's right to present a defense],

excluding defense evidence on a minor or subsidiary point does not impair an accused's

due process right to present a defense."].)

C.     Analysis

       The trial court did not abuse its discretion by excluding defendant's rebuttal

evidence as unduly time-consuming under Evidence Code section 352. Defense counsel

conceded her impeachment approach would result in not only one tremendous "trial

within a trial"—"[a]t least" two weeks "just on [E.S.]"—but would actually result in two:

"rehashing the entire trial, plus what happened after." (Italics added.)

       The prosecution agreed that if defendant sought to impeach E.S.'s 1995 trial

testimony, the prosecution would be forced to retry the entire case by presenting all the




                                              16
evidence in addition to E.S.'s trial testimony.7 Defense counsel acknowledged the 1995

trial was "voluminous" and lasted "probably about a week and a half."

       Defense counsel and the prosecutor agreed the second mini-trial—addressing

E.S.'s supposed subsequent recantations and the circumstances surrounding them—would

also be extensive. Defense counsel stated, "I would have a list of witnesses that would

come in to impeach [E.S.] or impeach whatever in that trial. You're looking at two weeks

just on [E.S.]. At least." She elaborated that the "can of worms that is being opened"

would contain a lawsuit that defendant filed against E.S. over an unpaid phone bill and an

elder abuse complaint E.S.'s grandmother filed against her. The prosecutor identified

additional "worms": that one of E.S.'s "recantations"8 occurred after she was visiting

with defendant while he was on parole and subject to a "no-contact-with-children order";

that defendant violated parole and was sent back to prison three times; that defendant was

charged with misdemeanor battery for "beat[ing] [E.S.] up while she was pregnant"; that

E.S. was financially dependent on defendant; and that E.S. was concerned her mother

would be left without support if defendant returned to prison.




7      The prosecutor argued: "[I]f the jury is left to believe that [E.S.] was the reason
for that prior conviction, the jury will need to learn that there was much more behind that
conviction. There were her spontaneous disclosures, there was her forensic interview
when she was [four] years old giving the details, there were her physical findings. All of
that evidence would then need to be presented to the jury. This will turn into a trial
within a trial within a trial, which . . . is just going to be confusing."

8       According to the prosecutor, E.S. did not deny defendant had abused her, but
rather, said she did not remember if he had.
                                            17
       The current trial consisted of eight court days of argument and testimony. The

trial court did not abuse its discretion by declining to permit a full-blown trial on an

ancillary impeachment issue that would have more than doubled the length of trial.

       Further, the trial court's ruling did not, as defendant asserts, "deprive[] . . .

defendant of all evidence concerning the theory of defense." Instead, the court's

evidentiary ruling was limited to certain evidence intended to rebut a single item of

propensity evidence. The court's ruling did not preclude defendant from defending

against the merits of the prosecution's pending case. And even as to the narrow issue of

propensity evidence, the court ruled defendant could (1) deny he sexually abused E.S.;

(2) accuse her of lying about it; (3) argue that her living with him later undermined her

claim; and (4) present character evidence that he did not molest other children when

presented with similar opportunities. The record shows defendant did, in fact, (1) deny

he sexually abused E.S.; (2) elicit from V.S. that she believed defendant when he said he

did not molest E.S. and that "there were things that were said" to her that caused her to

believe that; and (3) argue in closing that "[a] reasonable interpretation as to why

[defendant] would let [E.S.] come back into his home is because she confessed to him

nothing happened . . . ." Defendant was not completely deprived of an opportunity to

present an adequate defense.

       Defendant's only argument on appeal regarding undue consumption of time is that

"the more extensive and time consuming the evidence that [defendant] did not molest

[E.S.] the greater the importance of the evidence to [his] defense." We reject this



                                               18
reasoning as circular—it would effectively read the undue-consumption-of-time element

out of Evidence Code section 352.

        Finally, none of defendant's cited cases support his argument that the trial court

was required to admit his impeachment evidence. People v. Cottone (2013) 57 Cal. 4th
269 is distinguishable because it involved uncharged prior conduct and addressed

whether the defendant's maturity was a relevant factor in evaluating whether he had a

propensity to commit sexual offenses. (Id. at pp. 278, 290.) Here, defendant was

charged with sexually abusing E.S. and his maturity was not at issue. People v. Griffin

(1967) 66 Cal. 2d 459, 465 and People v. Mullens (2004) 119 Cal. App. 4th 648, 662-663

are distinguishable because the trial courts admitted evidence of charged prior sexual

offenses but excluded evidence that the defendants had been acquitted of those charges.

By contrast, defendant was convicted of sexually abusing E.S. People v. Callahan (1999)

74 Cal. App. 4th 356 is unpersuasive because that court "conclude[d] that when the

prosecution introduces evidence under [Evidence Code] section 1108 of the defendant's

commission of another sexual offense or offenses, the defendant is not precluded from

introducing evidence of specific instances of his good behavior under similar

circumstances." (Id. at p. 360.) Here, the trial court ruled defendant could do precisely

that.

        On this record, we find no abuse of discretion in the trial court's exclusion of

admittedly time-consuming evidence aimed at impeaching E.S.'s testimony during the

trial that led to defendant's 1995 conviction.



                                              19
                                               II.

          JURY INSTRUCTIONS REGARDING I.S.'S FORENSIC INTERVIEWS

       Defendant contends the trial court committed reversible error by instructing the

jury not to consider for their truth I.S.'s statements during pretrial forensic interviews that

defendant did not sexually abuse her. The People concede this instruction was erroneous,

but assert it was harmless in light of the record and overall charge to the jury. We agree.

A.     Proceedings Below

       At trial, recordings of four forensic interviews of I.S. were played for the jury

without objection. The parties appear to have agreed they were admissible as prior

inconsistent statements. (Evid. Code, § 1235.) Although I.S. testified at trial that

defendant sexually abused her, in the interviews she denied any sexual abuse occurred.

       Clinical and forensic psychologist Joanna Edwards testified on defendant's behalf

regarding children's "suggestibility" during interviews. Edwards considered I.S.'s earlier

denials when assessing the reliability of her later testimony.

       Even though counsel agreed I.S.'s forensic interviews had not been admitted for a

limited purpose (that is, they were admitted for their truth), the trial court instructed the

jury to the contrary with CALCRIM No. 360:

           "Dr. Joanna Edwards testified that in reaching her conclusions as an
           expert witness, she considered statements made by [I.S.] and [K.S.].
           You may consider those statements only to evaluate the expert's
           opinion. Do not consider those statements as proof that the
           information contained in the statements [is] true."

       The court also instructed the jury with CALCRIM No. 318:



                                              20
          "You have heard evidence of statements that a witness made before
          the trial. If you decide that the witness made those statements, you
          may use those statements in two ways:

          "To evaluate whether the witness's testimony in court is believable;

          "AND

          "As evidence that the information in those earlier statements is true."

       In closing argument, defense counsel repeatedly encouraged the jury to believe

I.S.'s statements during her forensic interviews over her trial testimony:

          "Let's talk about [I.S.]. The district attorney didn't want you to see
          the real [I.S.] back in 2011 when she's eating Play-Doh® during the
          break. It's sad, but the reality is that [I.S.] has a delay that not just
          prevents her from being able to speak her mind, but being able to
          perceive events, hear them, and then say them back. [I.S.] had been
          interviewed numerous times and denied that there was any touching.
          And in four interviews, she denied that my client had done anything
          wrong to her. Go back and look at those interviews, because what's
          interesting is that no matter how many times she denies, she's not
          getting out of that room. Laurie Fortin wants to keep going until she
          admits, which is why Laurie Fortin keeps going."

          [¶] . . . [¶]

          "So, [I.S.] denies any touching, comes in as if she had no delay, as if
          there was nothing wrong with her ability to perceive events. In
          August of 2012, the first question she's asked [during the
          preliminary hearing] is, do you know why you are here today? She
          said, yes, my daddy did touching to my private parts. Wow. You
          saw her in that video. How did she change from those videos to that
          if it wasn't coaching over the years?"

       During deliberations, the jury requested the video of K.S.'s (but not I.S.'s) forensic

interview. The request was granted without objection. Although the jury requested

several witnesses' trial transcripts, Edwards's was not among them.



                                             21
B.     Relevant Law

       We review de novo the propriety of jury instructions. (People v. Posey (2004) 32
Cal. 4th 193, 218.) "In reviewing a claim of instructional error, the ultimate question is

whether 'there was a reasonable likelihood the jury applied the challenged instruction in

an impermissible manner.' " (People v. Hajek and Vo (2014) 58 Cal. 4th 1144, 1220

(Hajek); see generally People v. Watson (1956) 46 Cal. 2d 818, 836 (Watson).)9 " '[T]he

correctness of jury instructions is to be determined from the entire charge of the court, not

from a consideration of parts of an instruction or from a particular instruction.' " (Hajek,

supra, at p. 1220.) " '[W]e must assume that jurors are intelligent persons and capable of

understanding and correlating all jury instructions which are given." (People v.

Richardson (2008) 43 Cal. 4th 959, 1028.) " 'Moreover, any theoretical possibility of

confusion [may be] diminished by the parties' closing arguments . . . .' " (Hajek, at p.

1220, brackets in original.) " 'Instructions should be interpreted, if possible, so as to

support the judgment rather than defeat it if they are reasonably susceptible to such

interpretation.' " (People v. Ramos (2008) 163 Cal. App. 4th 1082, 1088.)

C.     Analysis

       Accepting the People's concession that the trial court erred by instructing the jury

with CALCRIM No. 360 in light of the admission of I.S.'s forensic interviews under a

9      We reject defendant's suggestion that we should assess prejudice under the federal
constitutional standard of harmless beyond a reasonable doubt. (Chapman v. California
(1967) 386 U.S. 18, 24.) Contrary to defendant's view, the error did not impact his right
to present a complete defense under the Fifth and Sixth Amendments, or to due process
under the Fourteenth Amendment. Defendant's reliance on Gonzales v. Lytle (10th Cir.
1999) 167 F.3d 1318 is misplaced. There, the jury was precluded entirely from hearing a
witness's inconsistent statement. Here, the jury heard all of I.S.'s forensic interviews.
                                              22
hearsay exception, we conclude the error was harmless.10 Although CALCRIM No. 360

instructed jurors they could not consider I.S.'s forensic interviews for their truth when

evaluating Edwards's opinions, CALCRIM No. 318 instructed jurors they could consider

them for their truth, generally.

       "[A]ny theoretical possibility of confusion" (Hajek, supra, 58 Cal.4th at p. 1220)

was eliminated by defense counsel's encouragement to jurors that they "[g]o back and

look at those interviews" when evaluating the veracity of I.S.'s testimony. The

encouragement was wholly unrelated to the validity of Edwards's opinions. That any

confusion is merely theoretical is borne out by the jury's request for K.S.'s forensic

interview and not Edwards's trial testimony—jurors would not have requested K.S.'s

interview alone if they did not believe they could consider it independently from

Edwards's opinions. Moreover, the fact that the jury deadlocked on the counts relating to

K.S.—despite her trial testimony that defendant never sexually abused her—suggests the

jurors who were willing to convict defendant on those counts considered K.S.'s

statements during her forensic interviews for their truth.

       Defendant cites People v. Clark (2011) 52 Cal. 4th 856 (Clark) to support the

proposition that CALCRIM No. 360 "would interfere with defense attempts to use the

statements relied upon by an expert for their truth." Clark is inapposite. There, the

Supreme Court—after finding the defendant forfeited the issue—rejected the defendant's


10     The bench notes accompanying CALCRIM No. 360 state: "This instruction
should not be given if all of the statements relied on by the expert were admitted under
applicable hearsay exceptions."

                                             23
claim that the trial court erred by not instructing with CALCRIM No. 360's predecessor,

CALJIC No. 2.10. (Clark, at p. 942.) Here, defendant asserts the trial court erred by

instructing with CALCRIM No. 360. The Clark court's speculation about what "might

have" happened had the court instructed the jury with CALJIC No. 2.10 is not instructive

here. (Clark, at p. 942.)

       On this record, we conclude there is no reasonable likelihood the jury believed it

could not consider I.S.'s forensic interviews for their truth. Thus, any instructional error

was harmless.

                                              III.

                               STATUTE OF LIMITATIONS

       The statute of limitations for a violation of section 288, subdivision (a) is normally

six years. (§ 800; People v. Smith (2011) 198 Cal. App. 4th 415, 424 (Smith).) If it has

expired, it may be reopened for a one-year period beginning when the victim first reports

to a law enforcement agency the commission of a crime involving substantial sexual

conduct. (§ 803, subd. (f)(1), (2)(B); Smith, at p. 424.) Defendant asserts V.S. first

reported the crimes committed against her to law enforcement in 2005, while the People

assert she first reported them in 2011.11 Because prosecution commenced in 2012, the

timeliness of counts 7 through 23 (defendant's sexual abuse of V.S. in 1988) depends on

when the extended statute of limitations was triggered. Defendant contends the trial court



11     The People acknowledge a 2005 report to CPS, but contend it was insufficient to
trigger the extended statute of limitations because it was not to a law enforcement agency
and did not disclose substantial sexual conduct.
                                             24
improperly resolved this alleged factual dispute itself when it instructed the jury that the

extended statute of limitations was triggered in 2011. We disagree.

A.     Proceedings Below

       To establish the prosecution was timely, the prosecutor sought to show during

V.S.'s direct examination that she first reported the details of defendant's sexual abuse of

her to law enforcement in November 2011. V.S. testified she met with Detective Burow

on November 28, 2011, and told him "[a]ll the incidents that happened when [she was] 13

years old in 1988[.]" When asked if this was her first disclosure to "law enforcement,"

V.S. initially stated she "called the police" after watching an episode of Oprah in 2005 to

warn them defendant might molest his other daughters. V.S. later clarified the 2005 call

was to CPS and that 2011 was the first time she disclosed the sexual abuse to police.

       On cross-examination, defense counsel sought to establish the 2005 call was to

law enforcement, not CPS. V.S. answered "[y]es" to leading questions that asked

whether she "contacted the police department," "pick[ed] up a phone and contact[ed] a

police officer," and had a "conversation . . . with the police officer about briefly what

happened to [her.]"

       On redirect examination, the prosecutor showed V.S. a report from CPS dated

November 15, 2005. V.S. read the report and testified it refreshed her recollection that

her 2005 call was to CPS and that her 2011 report to Detective Burow was her first report

of the sexual abuse to law enforcement.12


12    "[Prosecutor:] You said it could have been police [you called], it could have been
CPS. [¶] Now that I've shown you that report, here's the question: Did you, prior to
                                             25
       On recross-examination, V.S. again responded "[y]es" to leading questions that

asked if she "contacted the police department" and "told the police department that [she]

had been molested."

       V.S. also testified regarding the extent of her disclosure in 2005. Initially, when

asked if she "disclose[d] . . . in detail" in 2005 "all the details that [she] provided . . . in

court," V.S. responded, "Probably. I don't remember." However, she later clarified that

in 2005 she gave only a "general report" that she had been sexually abused; she "didn't

give any details." V.S. testified repeatedly that her 2011 report to Detective Burow was

"the first time [she] ever sat down with a police officer and provided all of those details

about what happened to [her]." She acknowledged on re-redirect examination that "[i]n

no uncertain terms did [she] ever report to any California law enforcement agency before

November 28, 2011 specific acts of the defendant touching [her] vagina with his hand" or

orally copulating her when she was 13. Defense counsel's questioning conceded V.S. did

not disclose the details of her molestation in her 2005 report.13




talking to Detective Burow in 2011, did you ever report to law enforcement what the
defendant specifically did to you? [¶] [V.S.:] No. [¶] . . . [¶] [Prosecutor:] And just to
be clear, that report, those phone calls that you made, that would have been to CPS in
San Diego? [¶] [V.S.:] Yes. [¶] . . . [¶] [Prosecutor:] But just so we are clear. The call
that you remember specifically was to CPS? [¶] [V.S.:] Yes. [¶] [Prosecutor:] And
Detective Burow [was] the first law enforcement officer that you ever spoke with? [¶]
[V.S.:] Yes." (Italics added.)

13     "[Defense Counsel:] I understand that you didn't give all the details that you have
now given, but [did] you at least let law enforcement know that something had happened
to you back in the days and you were concerned? [¶] [V.S.:] Yes. [¶] . . . [¶] [Defense
Counsel:] It's fair to say that when you did contact the police department you did tell
                                                26
       Detective Burow testified he interviewed V.S. on November 28, 2011. V.S.

reported to him that defendant touched her vagina with his hand, orally copulated her,

and had her orally copulate him when she was 13. V.S. also told Burow this was her first

report of the abuse to law enforcement. Burow verified this claim by reviewing a

regional law enforcement database that contains records dating back seven to 10 years,

and city-wide police records of child abuse reports that are retained for at least 10 years.

Burow's review of the database and records did not reveal any prior report by V.S.

       The prosecutor offered the following jury instruction regarding the extended

statute of limitations' triggering date:

           "If you find the defendant guilty of a violation of Section 288(a) . . .
           as charged in Counts 7 thru 23, pursuant to Penal Code section
           803[, subdivision] (f)(1), you must further decide whether the People
           have proved the following factual allegations by a preponderance of
           the evidence: [¶] (1) On April 11, 2012, a complaint was filed in
           this case, and on August 7, 2012, an amended complaint was filed in
           this case, within a year of the victim's report of the crime to a
           California law enforcement agency on November 28, 2011." (Italics
           added.)

       Defense counsel objected and instead offered a general instruction on statute of

limitations (CALCRIM No. 3410). The court used the prosecutor's instruction.

B.     Relevant Law

       "Ordinarily, the statute of limitations for a violation of section 288, subdivision (a)

is six years under section 800." (People v. Maguire (2002) 102 Cal. App. 4th 396, 399.)

However, section 803, subdivision (f) "allows the prosecution to file an action after the

them that you were molested, but you did not go into details? [¶] [V.S.:] That is
correct." (Italics added.)

                                             27
expiration of the six-year statute when: (1) a victim of any age reports to a California law

enforcement agency a violation that occurred while the victim was under age 18; (2) the

crime involves 'substantial sexual conduct'; (3) independent evidence clearly and

convincingly corroborates the victim's allegation; and (4) the criminal complaint is filed

within one year of the date the report was made to law enforcement." (Maguire, at pp.

399-400 [discussing former section 803, subdivision (g)].) There are two significant

nuances to these triggering criteria. First, the report must be made to a law enforcement

agency; a report to CPS is insufficient. (Maguire, at pp. 399-400.) Second, the report

"must refer to unlawful sexual abuse acts involving substantial sexual conduct"; a general

report of sexual abuse is insufficient. (People v. Superior Court (Maldonado) (2007) 157
Cal. App. 4th 694, 702.)

       " 'Substantial sexual conduct' means penetration of the vagina or rectum of either

the victim or the offender by the penis of the other or by any foreign object, oral

copulation, or masturbation of either the victim or the offender," excluding "masturbation

that is not mutual." (§§ 1203.066, subd. (b), 803, subd. (f)(2)(B).) This exclusion "refers

to a defendant's self-masturbation in the presence of the victim." (People v. Terry (2005)

127 Cal. App. 4th 750, 771 (Terry), citing People v. Lamb (1999) 76 Cal. App. 4th 664, 679

(Lamb).) Therefore, a defendant's "acts in masturbating the victim fall within the

definition of mutual masturbation." (Lamb, at p. 682; see Terry, at p. 771.)14



14     Defendant argued to the contrary in his reply brief, but withdrew the argument
before oral argument.

                                             28
       Although the prosecution bears the burden of proving each element of an offense

beyond a reasonable doubt, "the statute of limitations is not an ingredient of an offense

but a substantive matter for which the prosecution's burden of proof is a preponderance of

the evidence." (People v. Riskin (2006) 143 Cal. App. 4th 234, 241.)

       As discussed above, we review de novo the correctness of the trial court's

instructions to the jury. (People v. Posey, supra, 32 Cal.4th at p. 218.) The trial court

has no duty to give an instruction that is not supported by substantial evidence. (People

v. Moon (2005) 37 Cal. 4th 1, 30.) In this regard, substantial evidence is "evidence

sufficient to 'deserve consideration by the jury,' not '. . . any evidence . . . presented, no

matter how weak.' " (People v. Williams (1992) 4 Cal. 4th 354, 361.)

C.     Analysis

       The trial court did not err by instructing the jury that the extended statute of

limitations was triggered in 2011 rather than 2005. First, no substantial evidence

supports defendant's claim that V.S. reported sexual abuse to a law enforcement agency

in 2005. Rather, the record is clear that V.S.'s 2005 report was to CPS. She so testified

on direct examination. After defense counsel's cross-examination led V.S. to adopt

references to "police" and "law enforcement," V.S. clarified on redirect—after reviewing

the 2005 CPS report documenting her call—that her call was to CPS. V.S.'s affirmative

responses to defense counsel's leading questions demonstrate only that V.S., as a lay

witness, did not appreciate the significance of the legal distinction between CPS and a




                                               29
law enforcement agency.15 Any doubt was resolved by Detective Burow's testimony

that his search of law enforcement databases and records that date back to at least 2004—

the year before V.S.'s 2005 report—did not reveal any report of sexual abuse by V.S.

Thus, no substantial evidence would have supported a jury instruction premised on V.S.'s

2005 report having been made to a law enforcement agency.

       Even if V.S.'s 2005 report had been to a law enforcement agency, it still would not

have triggered the extended statute of limitations because V.S. did not report "substantial

sexual conduct" (§ 1203.006, subd. (a)(8))—she gave only a "general report" that she had

been sexually abused, without "giv[ing] any details." V.S. testified consistently that,

"[i]n no uncertain terms," her first report of the details of defendant's sexual abuse of her

was to Detective Burow in 2011. Defense counsel's questioning conceded as much.

Thus, no substantial evidence would have supported a jury instruction premised on V.S.

having reported substantial sexual conduct in 2005.

       Because no substantial evidence would have supported a jury instruction premised

on V.S.'s 2005 report having been made to a law enforcement agency or having disclosed

substantial sexual conduct, the trial court did not err by instructing the jury that the

extended statute of limitations was triggered in 2011 rather than 2005.




15     The prosecutor sought to clarify this distinction, stating within a broader question,
"As lawyers we get used to what's a police department and CPS." Defense counsel
objected on hearsay and foundational grounds, and the trial court sustained the objection.
                                              30
                                              IV.

                                    CUMULATIVE ERROR

       Because we have found only one instance of harmless error with respect to the

jury instructions regarding I.S.'s forensic interviews, we reject defendant's claim that

cumulative error requires reversal of his convictions. (People v. Bennett (2009) 45
Cal. 4th 577, 618 ["With the exception of a single erroneous evidentiary ruling, which

was harmless beyond a reasonable doubt, we have rejected all other claims of error; thus

there is no cumulative error."].)

                                      DISPOSITION

       The judgment is affirmed.




                                                                                HALLER, J.

WE CONCUR:



BENKE, Acting P. J.



NARES, J.




                                             31